Broyles, C. J.
1. “ The evidence in support of the defense of alibi was not of such clear and strong probative value as to require a charge upon the law of alibi, especially in the absence of a timely and appropriate written request therefor. ” Throckmorton v. State, 23 Ga. App. 112 (3) (97 S. E. 664); Gadlin v. State, 13 Ga. App. 660 (79 S. E. 751).
2! The evidence was sufficient to authorize a finding that it excluded every reasonable hypothesis save that of the defendant’s guilt, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Lulce and Bloodworth, JJ., eonour.